Case 1:19-cr-00018-AB.] Document 35 Filed 02/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF C()LUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
v. Case No.: 1:19-CR-00018-ABJ

ROGER J. STONE, JR.,

Defendant

\/\/VVV\/W\/\/\/\/

 

AMICI CURIAE BRIEF OF DR. JEROME CORSI
Under Local Criminal Rule 57.7(b)(1):

[i]t is the duty of the lawyer or law firm not to release or authorize the release of
information or opinion which a reasonable person would expect to be
disseminated by means of public communication, in connection with pending or
imminent criminal litigation with which the lawyer or the law firm is associated,
if there is a reasonable likelihood that such dissemination will interfere with a fair
trial or otherwise prejudice the due administration of justice.

Furthermore, LCrR 57.7(c), Which offers additional specific guidance with regard to highly
publicized cases - which this instant case certainly qualifies as ~ grants the Court with authority
to issue a “special order governing such matters as extrajudicial statements by parties, witnesses
and attorneys likely to interfere with the rights of the accused to a fair trial by an impartial jury.”
As set forth in Gentile v. State Bar of Nevada, 501 U.S. 1030, 1075 (l99l):

The limitations are aimed at two principal evils: (l) comments that are likely to

influence the actual outcome of the trial, and (2) comments that are likely to

prejudice the jury venire, even if an untainted panel can ultimately be found. Few,

if any, interests under the Constitution are more fundamental than the right to a

fair trial by “impartial” jurors, and an outcome affected by extrajudicial

statements would violate that fundamental right

Here, Defendant Roger Stone (“Defendant Stone”) has already begun a public relations

Case 1:19-cr-00018-AB.] Document 35 Filed 02/15/19 Page 2 of 3

campaign meant specifically to influence the outcome of his upcoming trial and which are meant
to prejudice the jury venire. Defendant Stone is doing so by engaging in witness tampering,
defamation, and intimidation and coercion with regard to Dr. Corsi, who is named as Person l in
Defendant Stone’s indictment As such, Dr. Corsi will likely subpoenaed to be called as a
material witness in Defendant Stone’s upcoming trial. Again he is Person l in the Mueller
Indictment.

Defendant Stone is attempting to smear, defame, and discredit, tamper and threaten Dr.
Corsi so that when Dr. Corsi is called as a witness, the jurors will have a false impression of Dr.
Corsi as a liar, perjurer, and alcoholic. This would, obviously, improperly and unethically benefit
Defendant Stone. In fact, Defendant Stone’s targeted efforts to defame, coerce, intimidate and
threaten Dr. Corsi have resulted in a lawsuit filed in the U.S. Distn`ct Court for the District of
Columbia, which is attached hereto as Exhibit A and incorporated by reference

Should this Court have any doubt as to Defendant Stone’s improper motivations and
already implemented and continuing designs to taint the jury venire, the content and article
written by Sara Murray and Sam Fossum titled, Roger Stone, facing gag order, launches
counterattack, should put any such doubts to bed. Exhibit B. It is only one of many such analyses
and accounts It is clear that Defendant Stone’s strategy will be to use the media and publicity to
argue his case and to try to get public sentiment on his side, as well as to tamper with witnesses
like Dr. Corsi, which is exactly the type of conduct that LCrR 57.7 was meant to preclude.

Accordingly, Movant Dr. Corsi respectfully requests that this Court issue an order
pursuant to LCrR 57.7(0) ordering Defendant Stone and his counsel from making statements to
the media or in public settings that pose a substantial likelihood of material prejudice to this case

and which in the context of Stone himself and in their ferocity also amount to witness tampering
2

Case 1:19-cr-00018-AB.] Document 35 Filed 02/15/19 Page 3 of 3

and obstruction of justice. See Exbibit A ~ Corsi Complaint.

Dated: February 8, 2019 Respectfully submitted,

/s/ Larry Klayman

Larry Klayman, Esq.

KLAYMAN LAW GROUP, PA
D.C. Bar No: 334581

2020 Pennsylvania Ave NW #800
Washington, DC 20006

Email: lcklayman(a/'gmai l .com

Tel: 310-595-0800

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 1 of 37

EXHIBIT A

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 2 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA

DR. JEROME CORSI, Individually
Denville, NJ, 07834
Plaintiff
v. Case Number:
ROGER STONE, Individually COMPLAINT
Defendant.

 

 

INTRODUCTION
Plaintiff, DR. JEROME CORSI (“Plaintiff” or “Corsi”) hereby files this action against
ROGER STONE (“Defendant Stone”) for Defamation, Intentional Intiiction of Emotional
Distress and Assault
BlBISI!I§II_QN.AND_YEHUE.
1. This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds
$75,000.
2. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

of the events or omissions giving rise to Plaintiff Corsi’s claims arose herein.

IHE..EAKT.IE§
3. Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

works in this judicial district and nationwide Plaintiff Corsi is a citizen of New Jersey.

4. Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 3 of 37

Fort lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert

Mueller as part of the alleged “Russian Collusion’ investigation His address is

§EN"BALALLEQAIIQN§

5. Defendant Stone was recently indicted by Special Counsel Robert Mueller
(“Mueller Indictment”) as part of his “Russian Collusion” investigation for the alleged crimes of
perjury, witness tampering and obstruction of justice. The indictment comprises seven different
felony counts. See Exhibit 1 - Mueller Indictment. Importantly, Plaintiff Corsi was not accused
of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person l, a
material witness to the alleged crimes committed by Stone.

6. Specif`ically, the seven count Mueller Indictment against Defendant Stone
involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice
by threatening to kill a material witness, Randy Credico (“Credico”) and his dog if Credico did
not lie to government authorities concerning his involvement with Roger Stone. Credico is
Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is
Plaintiff Corsi.

7. Even before Defendant Stone was indicted, he began a public relations campaign
in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a
material witness in the “Russian Collusion” investigation. Plaintiff Corsi is listed as Person 1 in
the Mueller Indictment and was not indicted along with Defendant Stone, as he testified
truthfully to the grand jury and in interviews.

8. To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

9. Defendant Stone l¢iew that he was going to be indicted, and therefore began this

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 4 of 37

public relations campaign to smear, defame, intimidate and threaten Plaintiff Corsi, even before
his actual indictment on January 25, 2019, in order to try to influence public opinion and Special
Counsel Robert Mueller - by trying to attribute guilt to Plaintiff Corsi and not him - as well as to
try to raise money for his legal defense. This pattern and practice of defaming, intimidating and
threatening Plaintiff Corsi, and his legal counsel, is ongoing, so Plaintiff Corsi reserves the right
to amend this Complaint.

10. Defendant Stone likes to portray himself as Mafia, frequently making reference to
Mafia figures who he admires, as well as other unsavory types who have been alleged to have
engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being
Hyman Roth in the ‘Godfather,” who was the movie version of Meyer Lansky, and Roy Cohn,
not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted
he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,
where he was booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after
he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had been
employed by a Nixon group called CREEP, or the Committee to Reelect the President.
Defendant Stone even has a large tattoo of Richard Nixon affixed to his back. Thus, given his
admiration for persons such as these, particularly Mafia figures, his actions as pled herein can be
taken as threats, as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant
Stone’s intentional infliction of emotional distress and coercion and threats are intended to try
even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be unable
to testify at Stone’s criminal trial. Tellingly, Defendant Stone threatened kill a material witness
and his dog, Credico, Person 2 in the Mueller lndictment, “Mafia style.” Defendant Stone also

fashions himself and indeed has the reputation, at a minimum, as being the preeminent “dirty

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 5 of 37

trickster.” See “Get Me Roger Stone” on Netflix.

ll. Plaintiff Corsi has been named as a material witness to Defendant Stone’s
upcoming prosecution, which has prompted Defendant Stone to try to intimidate, coerce and
threaten Plaintiff Corsi by defamng him and threatening him with physical violence, which is
ironically what he was criminally indicted for, in part.

12. By defaming Plaintiff Corsi, Defendant Stone is hoping to not only intimidate
Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and threaten
Plaintiff Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant
Stone’s ensuing criminal trial. He is also trying divert funds away from Plaintiff Corsi’s legal
defense fund, while boosting his own legal defense fund.

13. Defendant Stone has also used and continues to employ surrogates, either out in
the open or secretly, to defame Plaintiff Corsi, such as his “friend” Michael Caputo, Alex Jones
and J. Owen Stroyer of InfoWars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily
Caller, to name just a few. More surrogates will be identified during discovery and they may be
joined, With leave of court to amend this Complaint, as defendants herein. The use of surrogates
is consistent with Defendant Stone’s reputation as a “dirty trickster” who works as well under
“cover of darkness” to harm and damage others who he sees for whatever reason as adversaries,
political or otherwise as in the case of Plaintiff Corsi. Plaintiff Corsi is not Defendant Stone’s
adversary, as he simply is committed as Person l in the Mueller Indictment to testify truthfully if
subpoenaed to testify at Stone’s criminal trial.

14. Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter
News, Defendant Stone was forced to - as part of a settlement in another defamation suit -

apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 6 of 37

on InfoWars, after having falsely published that Mr. Wengui is a “turncoat criminal who is
convicted of crimes here and in China.”l

15. Defendant Stone has therefore engaged in illegal witness tampering and
intimidation, in violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts
and practices as alleged herein. Not coincidentally, this was what largely he was indicted for by
Special Counsel Robert Mueller.

DEFENDANT STONE’S DEFAMATORY STATEMENTS

16. Before Defendant Stone was indicted, on or about January l8, 2019, he appeared
on InfoWars, where he made several false, misleading and defamatory statements in this district,
nationally and internationally regarding Plaintiff Corsi (the “InfoWars Video”).2 The same video
was published on Defendant Stone’s YouTube channel, “Stone Cold Truth,” on January 18,
2019.3

17. At 2109 in the InfoWars Video, Defendant Stone falsely publishes that Plaintiff
Corsi was “fired from World Net Daily.”

18. At 2:27 in the lnfoWars Video, Defendant Stone falsely and misleadingly
publishes that, “He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo
that he had wrote me was written on the 30th for the purposes of cover-up.... which is further
proof that Jerry lied under oath.”

19. At 2255 in the InfoWars Video, Defendant Stone falsely and misleadingly
publishes, “and then states that l knew about John Podesta’s emails being stolen in advance, the

only proof of that is Jerry’s feeble alcohol affected memory - it’s a lie. . . .”

 

l Sophie Weiner, Roger Stone Lied About a Chinese Businessman on Info Wars and Now He Has
to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.corn/roger-
stone-lied-about-a-chinese-businessman-on-infowar-l 83 l 162926

2 https://www.infowars.com/watch/?video=$c3fbf24fe49383dcf6996e4

3 https://www.youtube.com/watch?v=c.lyfgdvtFx8

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 7 of 37

20. At 3:35 in the InfoWars Video, Defendant Stone falsely and misleadingly
publishes that “Jerry was prepared to stab a principle Trump supporter in the back, he was
perfectly prepared to bear false witness against me, even though I had done nothing in my entire
life other than help him.”

21. At 4:20 in the InfoWars Video, Defendant Stone falsely and misleadingly
publishes that “all l ever did was show Jerry Corsi friendship and support and try to help him and
his family and what I get is Judas Iscariot, the willingness to testify against me and help the deep
state bury me. . . .and then he makes up this story about helping me formulate a cover story.”

22. At 6:26 in the InfoWars Video, Defendant Stone falsely publishes that “you can
always tell when Jerry Corsi is lying because his lips are moving. . . ,”

23. Defendant Stone made these false, misleading and defamatory statements with
malice and with full knowledge that they were false and misleading, and/or at a minimum, with a
reckless disregard for its truthfulness These statements falsely and misleadingly state that
Plaintiff Corsi was fired from World Net Daily, that he committed perjury (a federal offense),
and that he is an untruthful person.

24. On January 2, 2019, Defendant Stone published an article on wwW.infowars.com
titled “ROGER STONE BELIEVES JERO!\E CORSI WORKS FOR MUELLER4” in Which
Defendant Stone falsely, misleadingly, and maliciously writes, “Before you decide that Corsi is a
hero you should be well aware of the fact that the good doctor was prepared to bear false witness
against others in the Trump orbit if he thought it would save his own skin.”

25. Defendant Stone made these false, misleading and defamatory statements with
malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

reckless disregard for its truthfulness These statements falsely and misleadingly state that

 

4 https://www.infowars.com/roger-stone-the-treachery-of-jerome-corsi/

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 8 of 37

Plaintiff Corsi committed perjury (a federal offense), and that he is an untruthful person.

26. In another appearance on InfoWars, which was posted to YouTube5 on January
17, 2019, Defendant Stone at 6:22 falsely and misleadingly publishes that “He [Corsi] was
perfectly willing to bear false witness against me on multiple points that are complete
fabrications.”

27. In another appearance on InfoWars, which was posted to YouTube6 on January
24, 2019, Defendant Stone at 5:58 falsely and misleadineg publishes that “the good doctor
[Corsi] has told a number of lies. In fact, he’s starting to conflate his lies.... he was perfectly
willing to lie about me. but now lying about Alex Jones, lying about lnfoWars, lying about Dr.
Jones, who’s one of the nicest, gentlest, sweetest, most honest men I have ever met, it’s beyond
the pale. . .. Jerry Corsi can no longer be believed.”

28. In the same appearance, Defendant Stone at 8:34 falsely and misleadingly
publishes that, “I think you’ve [Corsi] been deep state from the beginning Your whole birther
thing is used as a club to destroy conservatives....l look forward to our confrontation l will
demolish you. You’re a fraudster, out of your alcoholic haze you have made up lies about David
Jones and Alex Jones and Roger Stone and now l suspect they want you to lie about the
President.” This is clearly a threat, as well as being defamatory. It is akin to the threats against
Person 2 in the Mueller Indictment, Randy Credico, who Defendant Stone, as set forth in the
Mueller Indictment, based on Stone’s own words contained in his own documentary evidence,
threatened kill along with Credico’s dog.

29. Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

 

5 https://www.youtube.com/watch?v=GJdSYBDvml Q
6 https://www.youtube.com/watch?v=fXUlJZRxe6E

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 9 of 37

reckless disregard for their truthfulness These statements falsely and misleadingly state that
Plaintiff Corsi committed perjury (a federal offense), is an untruthful person, and is an alcoholic.
They also contain threats against Plaintiff Corsi.

FIRST CAUSE OF ACTION
Defamation

30. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein.

31. Defendant Stone published malicious, false, misleading and defamatory
statements of and concerning Plaintiff Corsi in this judicial district, nationwide, and worldwide.

32. These false and misleading statements were published with malice, as Defendant
Stone knew that they were false and misleading, or at a minimum acted with a reckless disregard
for the truth.

33. Plaintiff Corsi has been severely banned and damaged by these false and
misleading statements because they subjected him to hatred, distrust, ridicule, contempt, and
disgrace.

34. Plaintiff Corsi has been damaged by these false and misleading statements
because they injured Plaintiff Corsi in his profession and business as a journalist and author,
whose credibility is the most important trait, as well as severely injured and damaged him

personally.

SECOND CAUSE OF ACTION
Defamation Per Se

35. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein.

36. Defendant Stone, as alleged herein, published numerous false, misleading and

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 10 of 37

defamatory statements to severely harm and damage Plaintiff Corsi, which were republished
elsewhere, and through surrogates, which publish the falsity that Plaintiff Corsi has committed
crimes, including perjury, and engaged in moral turpitude in the form of alcoholism, as set forth
in the preceding paragraphs

37. These false, misleading and defamatory statements were published in this district
and on the intemet and elsewhere, domestically and for the entire world to see and hear and
specifically Stone published false and misleading facts, inter alia, that Plaintiff’ s conduct,
characteristics or a condition is incompatible with the proper exercise of his lawful business,
trade, profession or office.

38. These false and misleading statements were published with malice, as Defendant
Stone knew that they were false and misleading, and/or at a minimum acted with a reckless
disregard for the truth.

39. This statements are per se defamatory because they falsely and misleadingly
publish that Plaintiff Corsi committed perjury, which is a federal offense and felony. Defamation
per se gives rise to the presumption that severe harm and damage has arisen by virtue of the false
and misleading statements

40. These false, misleading, and defamatory statements are defamatory per se and
these false and misleading statements severely harmed and damaged Plaintiff Corsi in his
profession and business as a journalist and author, whose credibility is the most important trait,
as well as personally.

THIRD CAUSE OF ACTION
Defamation by Implication

41. Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 11 of 37

42. Defendant Stone published numerous false, misleading and defamatory
statements about Plaintiff Corsi, as set forth in the preceding paragraphs

43. These false, misleading and defamatory statements were published on the internet
and published and republished elsewhere in this district, domestically and for the entire world to
see and hear.

44. These false and misleading statements were published with malice, as Defendant
Stone knew that they were false and misleading, and/or at a minimum acted with a reckless
disregard for the truth.

45 . These statements created the false and misleading implication that Plaintiff Corsi
is dishonest, committed perjury and is an alcoholic, among other false and misleading statements
as pled in the preceding paragraphs

46. Plaintiff Corsi has been severely harmed and damaged by these false and
misleading statements because they subject him to hatred, distrust, ridicule, contempt, and
disgrace.

47. Plaintiff Corsi has been damaged by these false and misleading statements
because the statements severely harmed and damaged Plaintiff Corsi in his profession as a
journalist and author, whose credibility is the most important trait, as well as personally.

FOURTH CAUSE OF ACTION
Intentional Injliction of Emotional Distress

48. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein.

49. Defendant Stone engaged in extreme and outrageous conduct by threatening
Plaintiff Corsi, in concert with Stone, who has made death threats to at least one witness

involved in Special Counsel Mueller’s Russian collusion investigation, Person 2 Randy Credico.

l0

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 12 of 37

50. Defendant Stone knowingly and intentionally threatened Plaintiff Corsi, in a
manner similar to other death threats he made to at least one material witness, involved in
Special Counsel Mueller’s Russian collusion investigation, such as Randy Credico, Person 2 in
the Mueller Indictment

51. Defendant Stone’s extreme and outrageous conduct directly caused Plaintiff Corsi
severe emotional distress and resulting severe harm and damage

FIFTH CAUSE OF ACTION
Assault

52. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
paragraphs of the Complaint as if fully set forth herein.

53. Defendant Stone placed Plaintiff Corsi in apprehension of an imminent harmful or
offensive contact and physical harm and death, by coercing and threatening Plaintiff Corsi, in a
similar manner he has used to make death threats to at least one material witness involved in
Special Counsel Mueller’s Russian collusion investigation, such as Person 2 in the Mueller
Indictment, Randy Credico.

54. The threats issued by Defendant Stone are credible, as he portrays himself as a
“mafia” figure, as set forth above.

55. Plaintiff Corsi did not consent to Defendant Stone’ conduct

56. As a direct and proximate result of Defendant Stone’s wrongful conduct, Plaintiff
Corsi suffered conscious pain, suffering, severe emotional distress and the fear of imminent
serious bodily injury or death, and other mental and physical injuries, and Plaintiff was severely
hanned and damaged thereby.

KLAHBLQB_KELLEE

WHEREFORE, Plaintiff Dr. Jerome Corsi prays for judgment against Defendant Stone as

ll

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 13 of 37

follows:
a. Awarding Plaintiff Corsi compensatory including actual, consequential, incidental and
punitive damages for malicious tortious conduct in an amount to be determined at trial and in
excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as a result of
his legal problems and uses this to raise money for his legal defense fund, on information and
belief he is wealthy, perhaps hiding his wealth in overseas bank accounts
b. Awarding Plaintiff Corsi attomey’s fees and costs.
c. Granting any further relief as the Court deems appropriate including preliminary and
permanent injunctive relief, as well as the entry of a gag order against Defendant Stone in his
criminal prosecution before this Court in order that he be prevented from intimidating, coercing
and threatening material witnesses, such as Plaintiff Corsi, who are likely to be subpoenaed to
testify at his trial, In this regard, Plaintiff Corsi will also, with leave of court requested, file an
amicus brief arguing for a gag order on Defendant Stone in the related criminal case Um`ted
States of America v. Stone, l9-cr-18 (D.D.C).
Dated: February 7, 2019 Respectfully Submitted,
/s/ La@ Klg_gman

Larry Klayman, Esq.

KLAYMAN LAW GROUP, P.A.

D.C. Bar Number: 334581

2020 Pennsylvania Ave NW #800

Washington, DC, 20006

Telephone: (310)-595-0800

Email: leklayman@gmail.com
Counsel for Plaintiff

12

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 14 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA * CRIMINAL NO.
*
v. * Grand Jury Original
*
ROGER JASON STONE, JR., * 18 U.S.C. §§ 1001, 1505, 1512, 2
*
Defendant *
*
*
*
*******
INDICTMENT

The Grand Jury for the District of Columbia charges:

Introduction
l. By in or around May 2016, the Democratic National Committee (“DNC”) and the
Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer
systems had been compromised by unauthorized intrusions and hired a security company
(“Company l”) to identify the extent of the intrusions
2. On or about June 14, 2016, the DNC--through Company l-publicly announced that it
had been hacked by Russian government actors
3. From in or around July 2016 through in or around November 2016, an organization
(“Organization l”), which had previously posted documents stolen by others from U.S. persons,
entities, and the U,S. government, released tens of thousands of documents stolen from the DNC
and the personal email account of the chairman of the U.S. presidential campaign of Hillary

Clinton (“Clinton Campaign”).

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 15 of 37

a. On or about July 22, 2016, Organization 1 released documents stolen from the
DNC.
b. Between on or about October 7, 2016 and on or about November 7, 2016,

Organization l released approximately 33 tranches of documents that had been
stolen from the personal email account of the Clinton Campaign chairman, totaling
over 50,000 stolen documents
4. ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.
politics and on U.S. political campaigns STONE was an official on the U.S. presidential campaign
of Donald J. Trump (“Trump Campaign”) until in or around August 2015 , and maintained regular
contact with and publicly supported the Trump Campaign through the 2016 election.
5. During the summer of 2016, STONE spoke to senior Trump Campaign oiiicials about
Organization l and information it might have had that would be damaging to the Clinton
Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future
releases by Organization l.
6. By in or around early August 2016, STONE was claiming both publicly and privately to
have communicated with Organization l. By in or around mid-August 2016, Organization l made
a public statement denying direct communication with STONE. Thereafter, STONE said that his
communication with Organization l had occurred through a person STONE described as a “mutual
friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members
of the Trump Campaign about Organization l and its intended future releases
7. After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent
Select Committee on lntelligence (“HPSCI”), the U.S. Senate Select Committee on lntelligence

(“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 16 of 37

investigations into Russian interference in the 2016 U.S. presidential election, which included
investigating STONE’s claims of contact with Organization l.

8. In response, STONE took steps to obstruct these investigations Among other steps to
obstruct the investigations STCNE:

a. Made multiple false statements to HPSCI about his interactions regarding
Organization l, and falsely denied possessing records that contained evidence of
these interactions; and

b. Attempted to persuade a witness to provide false testimony to and withhold
pertinent information from the investigations

0ther Relevant Individuals
9. Person l was a political commentator who worked with an online media publication during
the 2016 U.S. presidential campaign Person l spoke regularly with STONE throughout the
campaign including about the release of stolen documents by Organization 1.
10. Person 2 was a radio host who had known STONE for more than a decade. In testimony
before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

37 46

as an “intermediary, go-between,” and “mutual friend” to the head of Organization 1. In a

follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and
claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

664

Organization 1 had [e]mails related to Hillary Clinton which are pending publication.”’

Background
STONE’s Communications About Organization l During the Campang

ll. By in or around June and July 2016, STONE informed senior Trump Campaign officials

that he had information indicating Organization l had documents whose release would be

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 17 of 37

damaging to the Clinton Campaign T he head of Organization l was located at all relevant times
at the Ecuadorian Embassy in London, United Kingdom.
12. After the July 22, 2016 release of stolen DNC emails by Organization l, a senior Trump
Campaign official was directed to contact STONE about any additional releases and what other
damaging information Organization l had regarding the Clinton Campaign STONE thereafter
told the Trump Campaign about potential future releases of damaging material by Organization l.
13. STONE also corresponded with associates about contacting Organization 1 in order to
obtain additional emails damaging to the Clinton Campaign
a. On or about July 25, 2016, STONE sent an email to Person l with the subject line,
“Get to [the head of Organization l].” The body of the message read, “Get to [the
head of Organization l] [a]t Ecuadorian Embassy in London and get the pending
[Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the
same day, Person 1 forwarded STONE’s email to an associate who lived in the
United Kingdom and was a supporter of the Trump Campaign
b. On or about July 31, 2016, STONE emailed Person l with the subject line, “Call
me MON.” The body of the email read in part that Person l’s associate in the
United Kingdom “should see [the head of Organization l].”
c. On or about August 2, 2016, Person l emailed STONE. Person l wrote that he was
currently in Europe and planned to return in or around mid-August Person l stated
in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m
back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in
embassy” referred to the head of Organization l. Person l added in the same email,

“Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 18 of 37

enemy if they are not ready to drop HRC. That appears to be the game hackers are
now about. Would not hurt to start suggesting HRC old, memory bad, has stroke ~
neither he nor she well. I expect that much of next dump focus, setting stage for

Foundation debacle.”

l4. Starting in early August 2016, after receiving the August 2, 2016 email from Person l,

STONE made repeated statements about information he claimed to have learned from the head of

Organization l.

a.

On or about August 8, 2016, STONE attended a public event at which he stated, “I
actually have communicated with [the head of Organization l]. I believe the next
tranche of his documents pertain to the Clinton Foundation, but there’s no telling
what the October surprise may be.”

On or about August 12, 2016, STONE stated during an interview that he was “in
communication with [the head of Organization l]” but was “not at liberty to discuss
what l have.”

On or about August 16, 2016, STONE stated during an interview that “it became
known on this program that l have had some back-channel communication with
[Organization l] and [the head of Organization l].” In a second interview on or
about the same day, STONE stated that he “communicated with [the head of
Organization l]” and that they had a “mutual acquaintance who is a fine
gentleman.”

On or about August 18, 2016, STONE stated during a television interview that he
had communicated with the head of Organization l through an “intermediary,

somebody who is a mutual friend.”

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 19 of 37

On or about August 23, 2016, Person 2 asked STONE during a radio interview,
“You’ve been in touch indirectly with [the head of Organization l]. . . . Can you
give us any kind of insight? Is there an October surprise happening?” STONE
responded, “Well, first of all, l don’t want to intimate in any way that I control or
have influence with [the head of Organization l] because I do not. . . . We have a
mutual friend, somebody we both trust and therefore l am a recipient of pretty good

information.”

15. Beginning on or about August 19, 2016, STONE exchanged written communications

including by text message and email, with Person 2 about Organization l and what the head of

Organization l planned to do.

3.

On or about August 19, 2016, Person 2 sent a text message to STONE that read in
part, “I’m going to have [the head of Organization 1] on my show next lhursday.”
On or about August 21, 2016, Person 2 sent another text message to STONE,
writing in part, “I have [the head of Organization 1] on Thursday so I’m completely
tied up on that day.”

On or about August 25, 2016, the head of Organization l was a guest on Person 2’s
radio show for the first time. On or about August 26, 2016, Person 2 sent a text
message to STONE that stated, “[the head of Organization 1] talk[ed] about you
last night.” STONE asked what the head of Organization l said, to which Person 2
responded, “He didn’t say anything bad we were talking about how the Press is
trying to make it look like you and he are in cahoots.”

On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

are working on a [head of Organization l] radio show,” and that he (Person 2) was

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 20 of 37

“in charge” of the project. In a text message sent later that day, Person 2 added,
“[The head of Organization l] has kryptonite on Hillary.”

d. On or about September 18, 2016, STONE sent a text message to Person 2 that said,
“l am e-mailing u a request to pass on to [the head of Organization l].” Person 2
responded “Ok,” and added in a later text message, “[j]ust remember do not name
me as your connection to [the head of Organization l] you had one before that you
referred to.”

i. On or about the same day, September 18, 2016, STONE emailed
Person 2 an article with allegations against then-candidate Clinton
related to her service as Secretary of State. STONE stated, “Please
ask [the head of Organization l] for any State or HRC e-mail from
August 10 to August 30_particularly on August 20, 2011 that
mention [the subject of the article] or confirm this narrative.”

ii. On or about September 19, 2016, STONE texted Person 2 again,
writing, “Pass my message . . . to [the head of Organization l].”
Person 2 responded, “I did.” On or about September 20, 2016,
Person 2 forwarded the request to a friend who was an attorney with
the ability to contact the head of Organization l. Person 2 blind-
copied STONE on the forwarded email.

e. On or about September 30, 2016, Person 2 sent STONE via text message a
photograph of Person 2 standing outside the Ecuadorian Embassy in London where

the head of Organization l was located.

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 21 of 37

On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text
messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .
Hillary’s campaign will die this week.” In the days preceding these messages the
press had reported that the head of Organization l planned to make a public
announcement on or about Tuesday, October 4, 2016, which was reported to be the
ten-year anniversary of the founding of Organization l.

On or about October 2, 2016, STONE emailed Person 2, with the subject line
“WTF?,” a link to an article reporting that Organization l was canceling its “highly
anticipated Tuesday announcement due to security concerns” Person 2 responded
to STONE, “head fake.”

On or about the same day, October 2, 2016, STONE texted Person 2 and asked,
“Did [the head of Organization l] back off.” On or about October 3, 2016, Person
2 initially responded, “I can’t tal[k] about it.” After further exchanges with
STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that
day, “Off the Record Hillary and her people are doing a full-court press they [sic]
keep [the head of Organization l] from making the next dump . . . That’s all l can

tell you on this line . . . Please leave my name out of it.”

16. In or around October 2016, STONE made statements about Organization l’s future

releases, including statements similar to those that Person 2 made to him. For example:

a.

On or about October 3, 2016, STONE wrote to a supporter involved with the Trump
Campaign, “Spoke to my friend in London last night. The payload is still coming.”
Also on or about October 3, 2016, STONE received an email from a reporter who

had connections to a high-ranking Trump Campaign official that asked, “[the head

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 22 of 37

of Organization l] - what’s he got? Hope it’s good.” STONE responded in part,
“It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me
back.”

c. On or about October 4, 2016, the head of Organization l held a press conference
but did not release any new materials pertaining to the Clinton Campaign Shortly
afterwards STONE received an email from the high-ranking Trump Campaign
official asking about the status of future releases by Organization 1. STONE
answered that the head of Organization l had a “[s]erious security concern” but that
Organization l would release “a load every week going forward.”

d. Later that day, on or about October 4, 2016, the supporter involved with the Trump
Campaign asked STONE via text message if he had “hear[d] anymore from
London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”
STONE subsequently told the supporter that more material would be released and
that it would be damaging to the Clinton Campaign

l7. On or about October 7, 2016, Organization 1 released the first set of emails stolen from the
Clinton Campaign chairman Shortly after Organization l’s release, an associate of the high-
ranking Trump Campaign official sent a text message to STONE that read “well done.” In
subsequent conversations with senior Trump Campaign officials, STONE claimed credit for
having correctly predicted the October 7, 2016 release.
The Investigations

18. In or around 2017, government officials publicly disclosed investigations into Russian
interference in the 2016 U.S. presidential election and possible links to individuals associated with

the campaigns

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 23 of 37

a. On or about January 13, 2017, the chairman and vice chairman of SSCI announced
the committee would conduct an inquiry that would investigate, among other
things any intelligence regarding links between Russia and individuals associated
with political campaigns as well as Russian cyber activity and other “active
measures” directed against the United States in connection with the 2016 election

b. On or about January 25, 2017, the chairman and ranking member of HPSCI
announced that HPSCI had been conducting an inquiry similar to SSCI’s.

c. On or about March 20, 2017, the then-director of the FBI testified at a HPSCI
hearing and publicly disclosed that the FBI was investigating Russian interference
in the 2016 election and possible links and coordination between the Trump
Campaign and the Russian govemment.

d. By in or around August 2017, news reports stated that a federal grand jury had
opened an investigation into matters relating to Russian government efforts to
interfere in the 2016 election, including possible links and coordination between
the Trump Campaign and the Russian government

STONE’s False Testimony to HPSCI

l9, In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear
before the committee and produce:

Any documents records electronically stored information

including e-mail, communication recordings data and tangible

things (including, but not limited to, graphs charts photographs

images and other documents) regardless of form, other than those

widely available (e.g., newspaper articles) that reasonably could

lead to the discovery of any facts within the investigation’s publicly-

announced parameters

On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.

10

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 24 of 37

Stone has no documents records or electronically stored information regardless of form, other
than those widely available that reasonably could lead to the discovery of any facts within the
investigation’s publicly-announced parameters.”

20. On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as
part of the committee’s ongoing investigation In his opening statement, STONE stated, “T hese
hearings are largely based on a yet unproven allegation that the Russian state is responsible for the
backing of the DNC and [the Clinton Campaign chairman] and the transfer of that information to
[Organization l].” STGNE further stated that “[m]embers of this Committee” had made certain
“assertions against me which must be rebutted here today,” which included “[t]he charge that I
knew in advance about, and predicted, the backing of Clinton campaign chairman[’s] email, [and]
that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures
regarding Hillary Clinton.”

21. In the course of his HPSCI testimony, STONE made deliberately false and misleading
statements to the committee concerning, among other things his possession of documents
pertinent to HPSCI’s investigation; the source for his early August 2016 statements about
Organization l; requests he made for information from the head of Organization l; his
communications with his identified intermediary; and his communications with the Trump
Campaign about Grganization l.

STONE’s False and Misleading Testimonv About His Possession of Documents Pertinent to
HPSCI’s Investigation

22. During his HPSCI testimony, STONE was asked, “So you have no emails to anyone
concerning the allegations of hacked documents . . . or any discussions you have had with third
parties about [the head of Organization 1]? You have no emails no texts no documents

whatsoever, any kind of that nature?” STONE falsely and rriisleadingly answered, “That is correct.

ll

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 25 of 37

Not to my knowledge.”
23. In truth and in fact, STONE had sent and received numerous emails and text messages
during the 2016 campaign in which he discussed Organization l, its head, and its possession of
hacked emails. At the time of his false testimony, STONE was still in possession of many of these
emails and text messages including:
a. The email from STONE to Person l on or about July 25, 2016 that read in part,
“Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get
the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;
b. The email from STONE to Person l on or about July 31, 2016 that said an associate
of Person l “should see [the head of Organization 1].”;
c. The email from Person 1 to STONE on or about August 2, 2016 that stated in part,
“Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd
in Oct. Impact planned to be very damaging.”;
d. Dozens of text messages and emails, beginning on or about August 19, 2016 and
continuing through the election, between STONE and Person 2 in which they
discussed Organization l and the head of Organization l;
e. The email from STONE on or about October 3, 2016 to the supporter involved with
the Trump Campaign, which read in part, “Spoke to my friend in London last night.
The payload is still coming.”; and
f. The emails on or about October 4, 2016 between STONE and the high-ranking
member of the Trump Campaign, including STONE’s statement that Organization

l would release “a load every week going forward.”

12

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 26 of 37

24. By falsely claiming that he had no emails or text messages in his possession that referred
to the head of Organization l, STONE avoided providing a basis for HPSCI to subpoena records
in his possession that could have shown that other aspects of his testimony were false and
misleading

STONE’s False and Misleading Testimonv About His Earlv August 2016 Statements
25. During his HPSCI testimony on or about September 26, 2017, STONE was asked to
explain his statements in early August 2016 about being in contact with the head of Organization l.
STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually
communicated with [the head of Organization l],” as well as his statement on or about August 12,
2016 that he was “in communication with [the head of Organization l]” but was “not at liberty to
discuss what I have.”
26, STONE responded that his public references to having a means of contacting Organization
1 referred exclusively to his contact with a j oumalist, who STONE described as a “go-between, as
an intermediary, as a mutual friend” of the head of Organization l. STONE stated that he asked
this individual, his intermediary, “to confirm what [the head of 0rganization l] ha[d] tweeted,
himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE
further stated that the intermediary “was someone 1 knew had interviewed [the head of
Organization l]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE
declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony
that was consistent with Person 2.
27. On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that
identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

‘L£

Organization l had [e]mails related to Hillary Clinton which are pending publication.”’

13

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 27 of 37

28. STONE’s explanation of his August2016 statements about communicating with the head
of Organization l was false and misleading In tut h and in fact, the firsttime Person 2 interviewed
the head of Organization l was on or about August25, 2016, after STONE made his Augus t8 and
August 12, 2016 public statements . Similarly, at the time STONE made his August 2016
statements , STONE had directed Person 1~not Person 2_to contact the head of Organization l.
And Person l-not Person 2_had told STONE in advance of STONE’s Augus t 8 and August 12,
2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in
October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

97 66'

contacted to serve as a “go-between, intermediary,” or other source of information from
Organization 1. STONE also never disclosed his exchanges with Person l when answering
HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements

STONE’s False and Misleading Testimonv About Requests He Made for lnformation from the
Head of Organization 1

29. During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the
communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the
tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary
Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the
intermediary] to communicate anything else to [the head of Organization l]?” STONE falsely and
misleadineg responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to
do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

30. ln truth and in fact, STONE directed both Person l and Person 2 to pass on requests to the
head of Organization l for documents that STONE believed would be damaging to the Clinton
Campaign For example:

a. As described above, on or about July 25 , 2016, STONE sent Person l an email that

14

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 28 of 37

read, “Get to [the head of Organization l] [a]t Ecuadorian Embassy in London and
get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

b. On or about September 18, 2016, STONE sent a text message to Person 2 that said,
“I am e-mailing u a request to pass on to [the head of Organization l],” and then
emailed Person 2 an article with allegations against then-candidate Clinton related
to her service as Secretary of State. STONE added, “Please ask [the head of
Organization l] for any State or HRC e-mail from August 10 to August 30-
particularly on August 20, 2011 that mention [the subject of the article] or confirm
this narrative,”

c. On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my
message . . . to [the head of Organization l].” Person 2 responded, “I did,” and the
next day Person 2, on an email blind-copied to STONE, forwarded the request to

an attorney who had the ability to contact the head of Organization l.

STONE’s False and Misleading Testimony About Communications with His Identified
Intermediag

31. During his HPSCI testimony, STONE was asked repeatedly about his communications
with the person he identified as his intermediary STONE falsely and misleadineg stated that he
had never communicated with his intermediary in writing in any way. During one exchange,

STONE falsely and misleadingly claimed only to have spoken with the intermediary

telephonically:
Q: [H]ow did you communicate with the intermediary?
A: Over the phone.
Q: And did you have any other means of communicating with
the intermediary?
A: No.
Q: No text messages no - none of the list, right?

15

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 29 of 37

A: No.

Later during his testimony, STONE again falsely denied ever communicating with his
intermediary in writing:
Q: So you never communicated with your intermediary in
writing in any way?
No.

Never emailed him or texted him?

He’s riot an email guy.

/.O.?.>Q?.>

So all your conversations with him were in person or over
the phone.

A: Correct.

32. In truth and in fact, as described above, STONE and Person 2 (who STONE identified to
HPSCI as his intermediary) engaged in frequent written communication by email and text
message, STONE also engaged in frequent written communication by email and text message
with Person l, who also provided STONE with information regarding Organization l.
33. Written communications between STONE and Person l and between STONE and Person 2
continued through STONE’s HPSCI testimony, Indeed, on or about September 26, 2017-the day
that STONE testified before HPSCI and denied having ever sent or received emails or text
messages from Person 2-STONE and Person 2 exchanged over thirty text messages
34. Certain electronic messages between STONE and Person l and between STONE and
Person 2 would have been material to HPSCI. For example:
a. In or around July 2016, STONE emailed Person 1 to “get to” the head of
Organization l and obtain the pending emails,
b. In or around September 2016, STONE sent messages directing Person 2 to pass a
request to the head of Organization l.

c. On or about January 6, 2017, Person 2 sent STONE an email that had the subject

16

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 30 of 37

line “Back channel bs” In the email, Person 2 wrote, “Well l have put together
timelines[] and you [] said you have a back-channel way back a month before I had
[the head of Organization l] on my show . . . I have never had a conversation with
[the head of Organization l] other than my radio show . . . I have pieced it all
together . . . so you may as well tell the truth that you had no back-channel or there’s

the guy you were talking about early August.”

STONE’s False and Misleading Testirnony About Communications with the Trump Camp_aigr_i

 

35. During his HPSCI testimony, STONE was asked, “did you discuss your conversations with
the intermediary with anyone involved in the Trump campaign‘?” STGNE falsely and misleadingly
answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple
individuals involved iri the Trump Campaign about what he claimed to have learned from his
intermediary to Organization 1, including the following:
a. On multiple occasions STONE told senior Trump Campaign officials about
materials possessed by Organization l and the timing of future releases
b. On or about October 3, 2016, STONE wrote to a supporter involved with the Trump
Campaign “Spoke to my friend in London last night. The payload is still coming.”
c. On or about October 4, 2016, STONE told a high-ranking Trump Campaign official
that the head of Organization l had a “[s]erious security concem” but would release
“a load every week going forward.”
Attempts to Pre\@r_rt Person 2 fron_i Contradicting STONE’s Fal_se Stgtements to HPSCI
36. On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2

17

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 31 of 37

who pro v`rled STONE w th h e basis fo rSTONE’s early August 2016 statements abo utco nact
w ii Organiz ab n 1. Perso n2 repeatedly o ld STGNE h at h`s tesin o ny was false and o ld hin
b co rect his tesin o ny o HPSCI. STONE did no tdo so. STONE h en engaged ii a pro lo ngd
effo rt t) prevent Perso n2 fo mco ntad`c fig STONE’s false statemen‘s b H PSCI.

37. In o raro urd No \ember 2017, Perso n2 receiv ed arequest tro mH PSCI 'o tesl`y v o lunarly
beli) re h e co m m `te. After be`rig co nacted by H PSCI, Perso n2 spo ke and texted repeatedly w h
STONE. In h ese disc u$`o ns , STONE so ughtt) have Perso n2 tesl`y falsely ch er h at Perso n2
was h e idenii ed iit ermediary o rh at Perso n 2 co uh no tremember w lat he had o ld STONE,
Alternaiv ely, STONE so ughtt) have Perso n 2 iivo l<e his Fih Amendment r`ght aganst self-
`nc r`m `nab n. Fo rexam pe:

a. On o rabo utNo \ember 19, 2017, `n a tex tmess age t) STONE, Perso n2 said h at
his law y:r wanted t) see hin (Perso n2). STONE respo titled, “‘St) newall t . Plead
h e fih . Anyh`ng b save h e plan’ . . . Richard Nixon.” On or about November
20, 2017 , Person 2 informed HPSCI that he declined HPSCI’s request for a
voluntary interview.

b. On or about November 21 , 2017, Person 2 texted STONE, “I was told that the house
committee lawyer told my lawyer that I will be getting a subpoena.” STONE
responded, “That was the point at which your lawyers should have told them you
would assert your Sth Amendment rights if compelled to appear.”

c. On or about November 28, 2017, Person 2 received a subpoena compelling his
testimony before HPSCI. Person 2 informed STONE of the subpoena

d. On or about November 30, 2017, STONE asked Person l to write publicly about

Person 2. Person l responded, “Are you sure you want to make something out of

18

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 32 of 37

this now? Why not wait to see what [Person 2] does You may be defending
yourself too much-raising new questions that will fuel new inquiries This may
be a time to say less not more.” STONE responded by telling Person 1 that
Person 2 “will take the 5th-but let’s hold a day.”

On multiple occasions including on or about December l, 2017, STONE told
Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to
avoid contradicting STONE’s testimony, Frank Pentangeli is a character in the film
The Goc#ather: Part II, which both STONE and Person 2 had discussed, who
testifies before a congressional committee and in that testimony claims not to know
critical information that he does in fact know.

On or about December 1, 2017, STONE texted Person 2, “And if you turned over
anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You
need to amend your testimony before 1 testify on the 15th.” STONE responded, “If
you testify you’re a fool. Because of tromp I could never get away with a certain
[sic] my Fifth Amendment rights but you can I guarantee you you are the one who

gets indicted for perjury if you’re stupid enough to testify.”

On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

Fifth Amendment privilege against self-incrimination if required to appear by subpoena Person 2

invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

STONE’s previous testimony to Congress was false.

Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

Russian interference in the 2016 election and what information Person 2 would provide to

19

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 33 of 37

investigators

During these conversations STONE repeatedly made statements intended to

prevent Perso n 2 fio m cooperating with the investigation s For example:

a,

On or about December 24, 2017, Perso ri 2 texted STONE, “I met [the head of
Organization 1] for f[i]is t time this yea[r] sept 7 . . . docs pio ve that. . . . You should
be honest w fbi . . . there was no back channel . . . be honest.” STONE replied
approximately two minutes later, “I’m not talking to the FBI and if your smart you
won’t either.”

On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.
A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip
you to shreds.” STONE also said he would “take that dog away from you,”
referring to Person 2’s dog. On or about the same day, ST()NE wrote to Person 2,
“l am so ready. Let’s get it on Prepare to die [expletive].”

On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should
have just been honest with the house Intel committee . . . you’ve opened yourself
up to perjury charges like an idiot.” STONE responded, “You are so full of
[expletive]. You got nothing. Keep running your mouth and I’ll file a bar
complaint against your friend [the attorney who had the ability to contact the head

of Organization l].”

20

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 34 of 37

COUNT ONE
(Obstruction of Proceeding)

40. Paragraphs l through 39 of this Indictment are re-alleged and incorporated by reference as
if fully set forth herein

41. From in or around May 2017 through at least December 2017, within the District of
Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,
obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper
exercise of the power of inquiry under which any inquiry and investigation is being had by either
House, and any committee of either House and any joint committee of the Congress to wit:
STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;
STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests
about documents STONE submitted and caused to be submitted a letter to HPSCI falsely and
misleadingly describing communications with Person 2; and STONE attempted to have Person 2
testify falsely before HPSCI or prevent him from testifying

All in violation of Title 18, United States Code, Sections 1505 and 2.

21

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 35 of 37

COUNTS TWO THROUGH SIX
(False Statements)

42. Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein

43. On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

within the jurisdiction of the legislative branch of the Government of the United States the

defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

materially false, fictitious and fraudulent statements and representations to wit:

' 'Cbairi‘ §

§°j ‘ "' Faisési£ieniehi…
l

 

2

. STONE testified falsely that he did not have

emails with third parties about the head of
Organization 1, and that he did not have any

documents emails, or text messages that refer

§ to the head of Organization 1.

STONE testified falsely that his August 2016

1 references to being in contact with the head of
§ Organization 1 were references to

` communications with a single “go-between,”

, “mutual friend,” and “interrnediary,” who
STONE identified as Person 2.

' sroNE testified falsely that he did net ask the

§person he referred to as his “go-between,”
,“mutual fi‘iend,” and “intermediary,” to
:communicate anything to the head of
:Organization 1 and did not ask the
Eintermediary to do anything on STONE’s
fbehaif.

4`ST“of\ii§'i"e`siiiie'de£i§eiyiiiai iie maine peis'dn“

.§_,r§ferr¢d. ton as his.._:‘so:b¢tw¢@ni

9’ 65

§ he referred to as his “go-between, mutual
friend,” and “intermediary” did not
f communicate via text message or email about
Organization 1.

§ 's"rioi§iEWie§{iiie”&"‘ f£ieei§"iijat"iie"ii§&"iieve"r`

§ discussed his conversations with the person he
57 SSmllMtual

22

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 36 of 37

1 drain ' ‘ Faiée'statement

§
§

 

friend,” and “intermediary” with anyone
involved in the Trump Campaign

All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.

COUNT SEVEN
(Witness Tampering)

44. Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as
if fully set forth herein

45. Between in or around September 2017 and present, within the District of Columbia and
elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly
persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to
influence, delay, and prevent the testimony of any person in an official proceeding

All in violation of Title 18, United States Code, Section 1512(b)(1).

 

Robert S. Mueller, lll
Special Counsel
U.S. Department of Justice

A TRUE BILL:

 

Foreperson

23

Case 1:19-cr-00018-AB.] Document 35-1 Filed 02/15/19 Page 37 of 37

Date: January 24, 2019

24

Case 1:19-cr-00018-AB.] Document 35-2 Filed 02/15/19 Page 1 of 4

EXHIBIT B

Case 1:19-cr-00018-AB.] Document 35-2 Filed 02/15/19 Page 2 of 4

2/8/2019 Roger Stone, facing gag order, launches counterattack - CNNPolitics

~ Roger Stone, facing gag order, launches
counterattack

By Sara Murray and Sam Fossum, CNN
Updated 6:30 PM ET, Thu February 7, 2019

Washington (CNN) - ln the days since a federal judge warned Roger Stone that he could soon race a gag order,
Stone has peddled conspiracy theories claimed he can't get a fair trial and criticized the judge

“This is a lynching. This is a legal lynching of me," Stone said in a recent interview on the fringe right-wing website
lnfowars.

Stone was arrested last month in a pre-dawn raid and charged with obstruction of justice, making false statements
and witness tampering as part of special counsel Robert Mueller’s Russia investigation 0n Friday, federal
prosecutors and Stone’s legal team are due to submit briefs on the merits of a gag order

But rather than tonlng down his rhetoric1 Stone appears to be abiding by the principles he espouses in his books
For instance Stone’s Rule #81: "Admit Nothing; Deny Everything; Launch Counterattack."

lt‘s a dubious legal strategy

"l would say that lt’s a terrible idea for Stone to be doing this," said CNN legal analyst Shan V\/uA "l can't imagine a
worse idea."

Judge Amy Berman dackson informed Stone last week that she was considering a gag order. She was quick to
put similar restrictions on rormer Trump campaign chairman Paul l\/lanafort's case, which she is also presiding over
in V\/ashlngton. Jackson, an appointee of President Barack Obama, said she was cognizant of Stone’s First
Amendment right to free speech, but she wanted to protect his right to a fair trial and ensure it was possible to
select an unbiased iury.

Stone’s response, delivered via an lnstagram post this week: "l will continue to defend myself unless an Obama
appointed judge decides to suspend my first amendment rights.“ ln another post, Stone exclaimed, "Fair Trial in
DC? lmpossible."

Stone, in his public dlatribes, has claimed he is being targeted because he works for lnfowars and supported
Trump. And he has continued his long tradition of hyping fact-free conspiracy theories

ln one lnstagram post Stone is shaking hands VVilliam Blnney, a former National Securlty Agehcy official who has
turned into a vocal critic of the agency "Bill Binney explained to me why the forensic evidence shows the DNC was
never hacked by anyone including the Russians," Stone wrote,

US intelligence agencies have concluded Russian intelligence hacked the DNC and other top Democrats, and used
platforms like \/\/ikil_eaks to disseminate the stolen material

Stone concluded his post with a series of hashtags including "#sethrich."

Seth Rich was a Democratic l\lational Committee starter who was fatally shot in Washlngton in 2016. Police said
evidence indicates Rich was the victim of a robbery gone wrong But tar-right activists and news organizations
spread a conspiracy theory -~ with no evidence -- that Rich was killed for leaking a trove or DNC emalls to
Wikil_eaks.

Both Fox l\lews and the V\/ashihgton Times ended up retractan stories based on the morder-as-leaking-retribution
conspiracy plot, but the lore has lived on, to the devastation of Rich’s family

mme~//\vww cnn mm/Z()l9/02/07/r)olitics/roger-stone-gag-order-counterattack!index htinl 1/3

Case 1:19-cr-00018-AB.] Document 35-2 Filed 02/15/19 Page 3 of 4
2/8/2019 Roger Stone, facing gag order, launches counterattack - CNNPolitics

As for Stone, he recently settled a lawsuit (unrelated to the l\/lueller probe) in which he admitted to making false
statements on lnfowars about a Chinese businessman and apologized for his commentary

t

Stone’s attorney and l\/lueller's office declined to comment

Prior legal woes aside, Stone’s eagerness to discuss his case publicly -- and in colorful fashion -- could make the
judge more inclined to put a gag order on the case

Stone and his attorneys have vowed to fight any such effort and are expected to make the case that Stone’s
livelihood depends on his ability to speak freely.

"l make a living writing and speaking," Stone argued in a recent lnfowars appearance "So they would be depriving
me of making a living if l am entirely gagged."

Jackson appears to have anticipated that defense lri court last F:riday, the judge said she was only considering
limiting Stone’s ability to talk about the case

"l-le would still be free to discuss foreign relations, immigration or Tom Brady," Jackson said.

lf she does crack down on public comments on the case, Stone’s legal team could also appeal the move. l_ast
year, Stone added First Amendment and constitutional law expert Bri,ice chow to his legal team.

“a rogerjs...
40.2k followers

 

Vi`ew More ch lnstagrann

Stone may have a solid legal premise for an appeal V\/u said, although most defendants consider it a risky move

"Most defendants don’t want to do that because they don’t want to run afoul of the judge,“ V\/u said. “i-le doesn‘t
care.“

httns: //www.cnn com/20 19/02/07/poliucs/roger-stone-gag-order~counteratlack/index.html 2/3

Case 1:19-cr-00018-AB.] Document 35-2 Filed 02/15/19 Page 4 of 4

2/8/2019 Roger Stone, facing gag order, launches counterattack - CNNPolltics

lndeed, Stone is still racklng up appearances and using nearly all of them to hammer the tactics used in the pre-
dawn raid at his Florida home.

b
gi

"This was a show of force, this was something you would expect from l\lazi Germany or Soviet Russia lt was
chilling," Stone told lnfowars.

Stone has also compared the law enforcement presence the morning of his arrest to the forces deployed against
drug lord Joadui'n Guzman, known as "El Chapo," and Osama bin Laden, the former al Qaeda leader who was
killed by US Special Forces in a 2011 rald.

Stone’s vocal complaints even sparked a response from ex-convict and former football star O.J. Simpson, who
drew on his own experience with FBl raids, according to a video posted on celebrity news website Tlle.

“The FBl can be wrong," Simpson said, "But to try to compare to El Chapo and Bin l_aden? Hey man, Bin l_aden
was carried out in a bag, not walked out in handcuffs."

Simpson’s parting words for Stone: "l\/lan up. Stop crying."

umw //“,..,“, mm ,~,\ml')n i o/n'iln'7/ml;¢ir</mm=r.emne.¢a n-nrder-counterattack/indexhl.ml

3/3

